           Case 2:20-cv-00991-KJD-EJY Document 15 Filed 09/08/20 Page 1 of 1



 1

 2

 3                           UNITED STATES DISTRICT COURT
 4                                   DISTRICT OF NEVADA
 5    ARTHUR J. BREWER,                                     Case No. 2:20-cv-00991-KJD-EJY
 6                                      Petitioner,
             v.                                                        ORDER
 7
      WARDEN CALVIN JOHNSON, et al.,
 8
                                     Respondents.
 9

10          Good cause appearing, Respondents’ second Motion for Enlargement of Time (ECF
11   No. 14) is GRANTED. Respondents have until September 11, 2020, to respond to Petitioner
12   Arthur J. Brewer’s Motion for Reconsideration (ECF No. 9).
13          IT IS SO ORDERED.
14          DATED: September 8, 2020
15

16                                                        KENT J. DAWSON
                                                          UNITED STATES DISTRICT JUDGE
17

18

19
20

21

22

23

24

25

26

27

28


                                                      1
